       Case 1:21-cv-00786-ELR Document 1-3 Filed 02/24/21 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LONNIE LOVE,                               )
                                           )
                  Plaintiff,               )     CIVIL ACTION
      v.                                   )     FILE NO.
                                           )     [On removal from State
STATE FARM FLORIDA                         )     Court of Fulton County,
INSURANCE COMPANY,                         )     Georgia, Civil Action
                                           )     File No. 20EV007743]
                  Defendant.               )
                                           )

                                CERTIFICATE

      I hereby certify that that I am counsel for Defendant State Farm Florida

Insurance Company in the above-styled proceeding and have this day filed a copy

of the “Notice of Removal,” including “Notice of Filing Removal,” in the State

Court of Fulton County, Georgia, the Court from which said action was removed.

      This 24th day of February, 2021.



                         [Signature on Following Page]
       Case 1:21-cv-00786-ELR Document 1-3 Filed 02/24/21 Page 2 of 4




                                         Respectfully submitted,

                                         SWIFT, CURRIE, McGHEE & HIERS

                                         /s/ Kristen M. Vigilant
                                         Rebecca E. Strickland
                                         Georgia Bar No. 358183
                                         Kristen M. Vigilant
                                         Georgia Bar No. 191460
                                         Attorneys for State Farm Florida
                                         Insurance Company

1355 Peachtree Street, N.E., Suite 300
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                   Page 2 of 4
       Case 1:21-cv-00786-ELR Document 1-3 Filed 02/24/21 Page 3 of 4




                    LOCAL RULE 5.1C CERTIFICATION

      By signature below, counsel certifies that the foregoing pleading was

prepared in Times New Roman, 14-point font in compliance with Local Rule 5.1C.

      Respectfully submitted this 24th day of February, 2021.

                                         SWIFT, CURRIE, McGHEE & HIERS

                                         /s/ Kristen M. Vigilant
                                         Rebecca E. Strickland
                                         Georgia Bar No. 358183
                                         Kristen M. Vigilant
                                         Georgia Bar No. 191460
                                         Attorneys for State Farm Florida
                                         Insurance Company

1355 Peachtree Street, N.E., Suite 300
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                   Page 3 of 4
           Case 1:21-cv-00786-ELR Document 1-3 Filed 02/24/21 Page 4 of 4




                            CERTIFICATE OF SERVICE

         I hereby certify I have this day electronically filed the foregoing Certificate

with the Clerk of Court via the CM/ECF system, through which the Court will send

notification to the following attorney:

                                 Jamie B. Hernan, Esq.
                              The Hernan Law Firm, P.C.
                                 10896 Crabapple Road
                                Roswell, Georgia 30075
                                jamie@hernanfirm.com
                           Attorney for Plaintiff Lonnie Love

         This 24th day of February, 2021.

                                          SWIFT, CURRIE, McGHEE & HIERS

                                          /s/ Kristen M. Vigilant
                                          Rebecca E. Strickland
                                          Georgia Bar No. 358183
                                          Kristen M. Vigilant
                                          Georgia Bar No. 191460
                                          Attorneys for State Farm Florida
                                          Insurance Company

1355 Peachtree Street, N.E., Suite 300
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com
4816-3316-1949, v. 1




                                       Page 4 of 4
